Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-24 are objected to because of the following informalities:  
Claim 1, line 4, “to outside” should be changed to - - to outside the case - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Counts (U. S. Patent 5,954,979).
Regarding claim 1, Counts, see figure 6, discloses an aerosol generation device comprising: a case 39 into which a cigarette 23 is to be inserted; a heater 37 disposed in the case 39 and configured to heat the cigarette 23 inserted into the case; a mainstream smoke passage 390 (see figures 6, 9, see column 14, lines 25-32) connecting an end portion of the cigarette 23 to outside; and a pressure detection sensor 44 configured to detect a change in a pressure of air inhaled to pass through the cigarette 23.
Regarding claim 2, Counts discloses further comprising a pressure detection passage (located in stop 182, column 5, line 1-10) that connects the end portion of the cigarette to the pressure detection sensor, and is formed independently of the mainstream smoke passage 390.
Regarding claim 17, Counts discloses the heater 37 surrounds an outer circumference of the cigarette 23.
Claims 1, 18, 19 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Plojoux (U. S. Patent 9,532,603).
Regarding claim 1, Plojoux, see figure 2, discloses an aerosol generation device comprising: a case 10 into which a cigarette 102 is to be inserted; a heater 14 disposed in the case 10 and configured to heat the cigarette 102 inserted into the case; a mainstream smoke passage (28, 30 comments end of cigarette to outside) connecting an end portion of the cigarette 102 to outside; and a pressure detection sensor (column 11, lines 25-36) configured to detect a change in a pressure of air inhaled to pass through the cigarette 102.
Regarding claim 18, Plojoux discloses the heater 14 is inserted into the cigarette through the end portion of the cigarette 102.
Regarding claim 19, Plojoux discloses the mainstream smoke passage 28, 30 surrounds at least part of the heater 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Counts.
Regarding claim 3, Counts discloses the claimed invention except for a cross-section of the mainstream smoke passage is equal to or greater than 15% of a cross-section of the cigarette.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Counts to provide such feature so as to provide to choose size of smoke passage.    It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 4, Counts discloses the claimed invention except for the cross-section of the mainstream smoke passage is equal to or less than 70% of the cross-section of the cigarette.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Counts to provide such feature so as to provide to choose size of smoke passage.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Counts discloses the claimed invention except for the pressure detection passage comprises two or more pressure detection passages.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Counts to provide such feature so as to provide for better accurate.  
Regarding claim 6, Counts discloses the claimed invention except for a cross-section of the pressure detection passage is equal to or greater than 2 mm” and smaller than a cross-section of the mainstream smoke passage.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Counts to provide such feature so as to provide to choose size best for intended use.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Counts discloses the claimed invention except for the pressure detection sensor is located at a downstream side with respect to the end portion of the cigarette.  Seen appears downstream but since drawings unclear it is stated.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Counts to provide such structure so as to locate it for easy manufacture.  
Regarding claim 11, Counts discloses the claimed invention except for the pressure detection passage extends in an extension direction of the cigarette, a first end portion of the pressure detection passage is connected to the end portion of the cigarette, and a second end portion of the pressure detection passage, which is opposite to the first end portion, includes an opening connected to the pressure detection sensor.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Counts to provide such features so as to provide way to conduct gas pressure a sensor by using a tube from passage in stop 82 to part 44.   
Regarding claim 15, Counts discloses the claimed invention except for the pressure detection passage has a "U" shape in a lengthwise direction of the cigarette.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Counts to provide such features so as to provide to arrange air passage or tube in best manner to join to sensor 44 including forming as U-shape.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Plojoux in view of Counts (U. S. Patent 5,479,948).
Regarding claims 9, 10, Plojoux discloses the claimed invention except for sensor upstream and downstream features.  Counts, see figure 2 at 22, see figure 10 at 100..  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Plojoux to provide such features as taught by Counts so as to provide for convivence in manufacture.
Claims 7-8, 12, 13, 14, 16, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses an accommodation portion for accommodating the pressure detection sensor is provided in the case, a protection film for preventing leakage of air is provided between the accommodation portion and the pressure detection sensor, and two or more through-holes through which the pressure detection sensor is exposed and respectively connected to the two or more pressure detection passages provided in the protection film;  an accommodation portion for accommodating the pressure detection sensor is provided in the case, a protection film for preventing leakage of air is provided between the accommodation portion and the pressure detection sensor, and a through-hole through which the pressure detection sensor is exposed and connected to the pressure detection passage provided in the protection film;  the pressure detection passage extends in an extension direction of the cigarette, a first end portion of the pressure detection passage is connected to the end portion of the cigarette, a second end portion of the pressure detection passage that is opposite to the first end portion is closed, and a pressure detection hole connected to the pressure detection sensor is provided between the first end portion and the second end portion,  the pressure detection passage comprises: a main passage extending in an extension direction of the cigarette; and a branch passage branched from the main passage and having, at an end portion thereof, a pressure detection hole connected to the pressure detection sensor,  the branch passage obliquely extends toward the end portion of the cigarette,  further comprising a vaporizer configured to generate aerosol from a liquid and transfer the generated liquid toward the cigarette via the mainstream smoke passage and further comprising a cigarette support portion supporting the end portion of the cigarette, wherein the mainstream smoke passage is formed to penetrate the cigarette support portion, wherein the cigarette support portion comprises a pressure detection hole through which part of the mainstream smoke passage is exposed to the outside, and wherein the pressure detection sensor is disposed in the pressure detection hole.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831